DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application number 16/542,353 filed on 8/16/2019.
Claims 1-14 are currently pending and have been examined
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 has been considered by the examiner.
Claim Objections
Claims 1-14 are objected to because of the following informalities: 
The claims include drawing references that do not limit the claims. Ex: a vehicle system (400).  The drawing reference numbers should be removed.
Claim 13 (and thus its dependent claim 14) is an improperly dependent claim. It’s an apparatus claim that is dependent on a method claim. It should be rewritten as an independent claim. In addition, Claim 13 should specify a combination of a computer program and the non-transitory computer readable media it’s stored on.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of obtaining a 
As per Claim 1, this method of obtaining, recording, determining, and providing information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “method performed by a vehicle system” nothing in the claim element precludes the step from practically being performed in the mind. For example, a human could be told to initiate the recording (claim 1: “obtaining (201, 301) a request for recording information”); data recorder is broad enough (spec. 0025: “A further example of a recording device may be a data recorder adapted to record data associated with the vehicle 100, e.g. data produced by systems in the vehicle 100, data produced by the user 105 etc.”) that under a broadest reasonable interpretation it could be preformed by a person writing down observations; “determining” can simply be a person making a choice (which is later included as a possibility in dependent claim 3); “providing” can include handing over, typing in, or otherwise communicating the relevant information. 
This judicial exception is not integrated into a practical application. The claims implement one additional element, a vehicle system, to preform the initiating, recording, determining, and providing information. It does not add a meaningful limitation to the abstract idea because it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a vehicle system to perform the initiating, recording, determining, and providing information steps amounts to no 
As per Claims 2-10 and 13-14 these claims depend on Claim 1 and merely clarify this mental process without adding additional limitations that would amount to significantly more than the abstract idea. Accordingly, these claims are also rejected under 35 U.S.C. § 101.
As per Claim 11, this claim is a system claim which contains limitations analogous to Claim 1 a method claim. For the reasons given above with respect to Claim 1, Claim 11 is also rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
As per Claim 12 this claims depend on Claim 11 and merely clarifies the mental process without adding additional limitations that would amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "detecting (204, 303) that at least one of the recorders provides" in line 2 and “determining (204, 305) that recorded 
Claims 3 and 9, as dependent claims to Claim 2, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kolpasky (US 20130073338 A1) in view of Rivera (US 20020124260 A1)
Regarding Claim 1, Kolpasky discloses the following: 
A method performed by a vehicle system (400) for handling a user's (105) experience of using a vehicle (100) (par 0014: The recording module 12 includes a capturing application that allows a customer to record customer identified insights.)
obtaining (201, 301) a request for recording information associated with the user's (105) experience when using the vehicle (100) (par 0021: Begin Recording selection 20 initiates the recording of the customer-identified insight)
recording (200, 202a, 202b, 202c, 203, 302) the information by means of at least one of an audio recorder, an image recorder and a data recorder, as requested (par 0014: The recording module 12 is any device that is capable of recording media content such as video and/or audio; par 0021: Begin Recording selection 20 initiates the recording of the customer-identified insight)
providing (205, 308) the information from the determined recorder to the at least one other system (par 0019: The centralized database module collects recorded customer-identified insight suggestions transmitted by the user over a communication system; par 0014 & Fig 4: In FIG. 4, the capturing application displays a "Send" option 42 which will transmit the customer-identified insights to the base entity 14 along with any preference data appended to the captured recordings)
Kolpasky does not teach the following; however Rivera teaches: 
determining (204, 304) from which at least one of the audio recorder, image recorder and the data recorder the recorded information should be provided to at least one other system (par 0033 The video screen generator 18 can include control inputs 54 for using images from different cameras 14, choice of split screen format, etc).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolpasky with Rivera. Kolpasky teaches the bulk of the claim, with the only portion of the claim not taught being a choice of which data to send to a third party. This step can be performed under Kolpasky as par 0021 shows that different configurations of data collected can be sent (Alternatively, the customer-identified insight may be transmitted as a still picture with audio or may only include audio), and there is an alternate embodiment of the upload step where the user manually sends the data and thus could pick and choose what to send (0016: the computer 18 may be used strictly as a communication link or a capturing application may be loaded onto the computer which guides the user in downloading the captured media and inputting the necessary information for 
Regarding Claim 2, the combination of Kolpasky and Rivera, as shown above, discloses all of the limitations of claim 1. Kolpasky also discloses:
wherein the information provided to the at least one other system is from the at least one recorder (par 0019: The centralized database module collects recorded customer-identified insight suggestions transmitted by the user over a communication system)
determining (204, 305) that recorded information from at least one of the other recorders should also be provided to the other system (par 0016: the computer 18 may be used strictly as a communication link or a capturing application may be loaded onto the computer which guides the user in downloading the captured media and inputting the necessary information for transmitting to the base entity 14; par 0018: The user can utilize the recording module 12 to record a video of the idea and also provide narration of the captured insight event…The advantage is that the event may be captured at the time when idea is fresh in the user's mind as opposed to recollecting the event at a later time; par 0019: The centralized database module collects recorded customer-identified insight suggestions transmitted by the user over a communication system)
providing (205, 307) the recorded information from the other recorder to the other system, as determined (par 0016: the computer 18 may be used strictly as a communication link or a capturing application may be loaded onto the computer which guides the user in downloading the captured media and inputting the necessary information for transmitting to the base entity 14; par 0019: The centralized database 

Kolpasky does not teach the following; however Rivera teaches:
detecting (204, 303) that at least one of the recorders provides more information or has higher priority than the other recorders (Rivera teaches multiple types of record and selecting, see at least Rivera ¶ 0028: Further, the video recording system 10 can include at least one microphone 33 for generating an audio signal; Rivera teaches the user choosing to prioritize a recorder, see at least Rivera ¶ 0033: The video screen generator 18 can include control inputs 54 for using images from different cameras 14, choice of split screen format, etc)
at least one recorder providing more information or having highest priority (0033: The video screen generator 18 can include control inputs 54 for using images from different cameras 14, choice of split screen format, etc)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolpasky with Rivera. All of the reasons shown for Claim 1 apply. In addition Claim 2 allows for prioritizing certain inputs. This can be done at the same time as the determining step of claim 1 (either 0021 or 0016 as shown above). In Rivera 0033 the user is making a choice of which inputs to prioritize, similar to step 202b in the specification. Kolpasky has a similar number and type of inputs and an upload step that can be simplified by such a prioritizing process. Simplifying the upload process helps the user and reducing unnecessary data makes it easier to analyze.
Regarding Claim 3, the combination of Kolpasky and Rivera, as shown above, discloses all of the limitations of claim 2. Kolpasky also discloses:
Wherein the decision of that the recorded information from at least one of the other recorders should be provided to the other system is taken based on instructions 
Regarding Claim 4, the combination of Kolpasky and Rivera, as shown above, discloses all of the limitations of claim 1. Kolpasky also discloses:
Wherein the decision of from which of the recorders the recorded information that should be provided to the other system is taken based on instructions received from the user (105) or based on predetermined information (par 0018: the user can utilize the recording module 12 to record a video of the idea and also provide narration of the captured insight event; par 0021: Alternatively, the customer-identified insight may be transmitted as a still picture with audio or may only include audio)
Regarding Claim 5, the combination of Kolpasky and Rivera, as shown above, discloses all of the limitations of claim 1. Kolpasky also discloses:
Wherein a starting time of the recording is when the request has been obtained or a time amount after the request has been obtained (par 0021: Begin Recording selection 20 initiates the recording of the customer-identified insight)
Regarding Claim 6, the combination of Kolpasky and Rivera, as shown above, discloses all of the limitations of claim 1. Kolpasky also discloses:
Wherein an end time of the recording is a predetermined end time, a time when at least one of the recorders has detected that there is no more information to record, or a time when a user requested end of the recording has been obtained (par 0021: The user can stop the recording when complete and save the recorded event at any time or the recording time may be limited to a predetermined maximum amount of time)
Regarding Claim 7, the combination of Kolpasky and Rivera, as shown above, discloses all of the limitations of claim 1. Kolpasky also discloses:
Comprising: determining (204, 306) a time interval for duration of the recorded information to be provided to the other system, wherein the time interval is the same or different for each of the recorders (the user can provide narration that can be the same or different as shown in par 0021: The user may also provide narration along with the captured video to better enhance the understanding of the customer-identified insight captured in the recording)
Regarding Claim 8, the combination of Kolpasky and Rivera, as shown above, discloses all of the limitations of claim 1. Kolpasky also discloses:
wherein the determined time interval is equal to, shorter or larger than a recording time interval during which the information is recorded (par 0021: Begin Recording selection 20 initiates the recording of the customer-identified insight. The user can stop the recording when complete and save the recorded event at any time or the recording time may be limited to a predetermined maximum amount of time)
Regarding Claim 9, the combination of Kolpasky and Rivera, as shown above, discloses all of the limitations of claim 1. Kolpasky also discloses:
The method according to any of the preceding claims, wherein the request has been obtained by means of an audio device, a requesting device, a gesture detecting device or a usage problem detector (par 0021: Begin Recording selection 20 initiates the recording of the customer-identified insight)
Regarding Claim 10, the combination of Kolpasky and Rivera, as shown above, discloses all of the limitations of claim 1. Kolpasky also discloses:
The method according to claim 1, wherein the other system is associated with a vehicle customer support system, a user device or a social media system (customer support par 0018: insight that can be used to modify the vehicle for improving a feature or characteristic of the vehicle. For example, a user may have an idea of how something 
Regarding Claim 11, Kolpasky teaches the following: 
A vehicle system (400) adapted to: obtain a request for recording information associated with the user's (105) experience when using the vehicle (100) (par 0014: The recording module 12 includes a capturing application that allows a customer to record customer identified insights.; par 0021: Begin Recording selection 20 initiates the recording of the customer-identified insight)
record the information by means of at least one of an audio recorder, an image recorder and a data recorder, as requested (par 0014: The recording module 12 is any device that is capable of recording media content such as video and/or audio; par 0021: Begin Recording selection 20 initiates the recording of the customer-identified insight)
provide the information from the determined recorder to the at least one other system (par 0019: The centralized database module collects recorded customer-identified insight suggestions transmitted by the user over a communication system; par 0014 & Fig 4: In FIG. 4, the capturing application displays a "Send" option 42 which will transmit the customer-identified insights to the base entity 14 along with any preference data appended to the captured recordings)
Kolpasky does not teach the following; however Rivera teaches: 
determine from which at least one of the audio recorder, image recorder and the data recorder the recorded information should be provided to at least one other system (par 0033 The video screen generator 18 can include control inputs 54 for using images from different cameras 14, choice of split screen format, etc)
It would have been obvious to one of ordinary skill in the art to modify Kolpasky with Rivera. Kolpasky teaches the bulk of the claim, with the only portion of the claim not taught being a choice of which data to send to a third party. This step can be performed under Kolpasky as par 0021 shows that different configurations of data collected can be sent (Alternatively, the customer-identified insight may be transmitted as a still picture with audio or may only include audio), and there is an alternate embodiment of the upload step where the user manually sends the data and thus could pick and choose what to send (0016: the computer 18 may be used strictly as a communication link or a capturing application may be loaded onto the computer which guides the user in downloading the captured media and inputting the necessary information for transmitting to the base entity 14). While Kolpasky does not specifically call out the determining step, it does include the basic components present in Rivera which specifies the determining step. This determination is included to make sure the higher quality/more relevant recordings are sent, which allows for a clearer user insight to be sent to the third party. This is demonstrated in Rivera as it allows the user to choose which data is most relevant to them.
Regarding Claim 12, the combination of Kolpasky and Rivera, as shown above, discloses all of the limitations of claim 11. Kolpasky also discloses:
A vehicle comprising the vehicle system (400) according to claim 11 (Fig 4; par 14 (note: mislabeled, 18 should be 16 & vice versa): The receiving unit may be the base entity 14 or may be an intermediate receiving unit, such as vehicle module 16 or a computer 18)
Regarding Claim 13, the combination of Kolpasky and Rivera, as shown above, discloses all of the limitations of claim 1. Kolpasky also discloses:
A computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 (par 0021: The capture application may be an already-installed application that is provided on an in-vehicle recording module or may be a downloadable application that may be installed on a portable device (e.g., smartphone), or a computer)
Regarding Claim 14, the combination of Kolpasky and Rivera, as shown above, discloses all of the limitations of claim 1. Kolpasky also discloses:
A carrier comprising the computer program of claim 13, wherein the carrier is one of an electronic signal, optical signal, radio signal or computer readable storage medium (par 0019: The communication system may be a wireless system, a wireline system, or a combination of both wireless and wireline)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Johnson whose telephone number is (571)272-5739.  The examiner can normally be reached on 8:00 – 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571) 272-4417.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/D.A.J./
           Examiner, Art Unit 4114                 

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668